Citation Nr: 0702993	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  03-08 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In March 2003, the veteran filed a notice of disagreement to 
the April 2002 rating decision, which also denied service 
connection for left and right knee disability and granted 
service connection for residuals of a laceration of the left 
ring finger with a noncompensable evaluation.  Following the 
April 2003 Statement of the Case, the veteran did not perfect 
his appeal of those issues.  



FINDING OF FACT

The veteran did not incur hearing loss and tinnitus in 
service.



CONCLUSIONS OF LAW

1.  Hearing loss was not incurred as a result of active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

2.  Tinnitus was not incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.  VA has a duty to indicate which portion of 
information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf, which 
was accomplished in a letter dated in December 2001.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claim considered herein.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issues below, any such 
downstream elements are rendered moot; thus, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must typically be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this was fulfilled by December 2001 
and June 2003 letters when it generally advised the veteran 
to send the RO any evidence in his possession that could 
substantiate his claims.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  The RO has obtained all of the veteran's 
service medical records and, VA medical records and all 
privately held records identified by the veteran.  The 
veteran has not indicated the presence of any other 
outstanding relevant records and has not requested VA's 
assistance in obtaining any other evidence

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  The veteran has been provided with several medical 
examinations in furtherance of substantiating his claims 

Given the preceding, VA has satisfied its duties to the 
veteran given the circumstances of this case.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for sensorineural hearing loss may be 
granted if the disability becomes manifest to a compensable 
degree within one year following separation from active 
military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

On the veteran's entrance audiologic evaluation in July 1968, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
0
LEFT
5
0
5
5
5

On the veteran's separation audiologic evaluation in August 
1972, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
0
0
0
5
5

In October 2000 the veteran presented at the VAMC complaining 
of hearing gloss and tinnitus, which he apparently related to 
exposure to jet engine noise in service.  The veteran's DD 
Form 214 reveals that he was an Instrument Repairman in the 
Air Force.  Audiologic examination at this time yielded a 
diagnosis of sensorineural hearing loss and tinnitus.  The 
examiner commented that the veteran's bilateral hearing was 
within normal limits in the low and mid frequencies, sloping 
as a sensorineural notch in the higher frequencies before 
recovering to normal at 8000 Hz.  

On the authorized audiologic evaluation in January 2002, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
2o
25
30
45
LEFT
25
35
55
55

Pure tone averages were 30 for the right ear and 42.5 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 100 percent in 
the left ear.

At this audiologic evaluation the veteran complained of 
hearing loss since 1970 and tinnitus since 1972.  The 
examiner continued the diagnoses of sensorineural hearing 
loss and tinnitus, but did not comment on their etiology. 

On the authorized audiologic evaluation in July 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
35
50
LEFT
25
25
35
55
60

Pure tone averages were 32.5 for the right ear and 41.25 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 100 percent in 
the left ear.

At this examination the veteran complained of progressive 
long-term decrease in hearing with his left ear being worse 
than the right, as well as tinnitus.  He reported significant 
noise exposure while on active duty and that he did not wear 
hearing protection at the time.  Following service, the 
veteran reported working as an industrial mechanic in the 
coal industry and that hearing protection was required at 
this job.  

The examiner continued the diagnoses of sensorineural hearing 
loss and tinnitus. In closing, the examiner stated that it 
was not at least as likely as not that the veteran's hearing 
loss and tinnitus were due to military noise exposure given 
the normal hearing test results in 1972.  

Analysis

Service connection for hearing loss and tinnitus is not 
established.  Although the veteran has stated that he 
believes his hearing loss and tinnitus are related to 
service, the Board notes that as a lay person he is not 
competent to opine on the etiology of these disorders.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
service medical records are negative for any complaints or 
diagnoses of hearing loss and tinnitus and his separation 
audiologic examination was normal.  Moreover, the competent 
medical evidence establishes that it is not at least as 
likely as not that bilateral hearing loss and tinnitus are 
related to the veteran's period of service.  

In the absence of competent medical evidence contradicting 
the VA examiner's opinion, the preponderance of the evidence 
is against the claims and they must be denied.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


